        Case 2:18-cv-02340-CM-KGS Document 11 Filed 10/12/18 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

JULIE A. SMITH,                                   )
                                                  )
        Plaintiff/Counterclaim Defendant,         )
                                                  )
v.                                                )   Case No. 2:18-cv-02340-CM-KGS
                                                  )
KANSAS PUBLIC EMPLOYEES                           )
RETIREMENT SYSTEM,                                )
                                                  )
        Defendant/Counterclaim Plaintiff.         )

                   RESPONSE TO PLAINTIFF’S MOTION TO DISMISS
                         DEFENDANT’S COUNTERCLAIM

        Defendant/Counterclaim Plaintiff Kansas Public Employees Retirement System

(“KPERS”), hereby responds to Plaintiff’s Motion to Dismiss its Counterclaim.

I.      NATURE OF THE MATTER

        Plaintiff’s claims are brought pursuant to this Court’s federal question jurisdiction under

the Americans with Disabilities Act, 42 U.S.C.A. § 12101 et seq. (“ADA”), as amended, the Age

Discrimination in Employment Act, 29 U.S.C.A. § 621 et seq. (“ADEA”), as amended, and the

Family and Medical Leave Act, 29 U.S.C.A. § 2611 e seq. (“FMLA), as amended. KPERS’s

breach of contract action is brought as a compulsory counterclaim, pursuant to Federal Rule of

Civil Procedure 13(a), and arises out of the same transaction and occurrence as Plaintiff’s claims.

II.     CONCISE STATEMENT OF THE FACTS

        On June 16, 2017, Plaintiff and KPERS entered into a written agreement (the

“Agreement”). (Doc. 3, Answer and Counterclaim ¶ 142). Pursuant to the Agreement, KPERS

granted Plaintiff the position of Investment Strategist in exchange for her signing a General

Release of all claims, causes of action, costs and attorneys’ fees related to Plaintiff’s employment

from her date of hire (the “Release”). (Doc. 3, Answer and Counterclaim ¶ 143). Plaintiff


30184709v1
          Case 2:18-cv-02340-CM-KGS Document 11 Filed 10/12/18 Page 2 of 8




subsequently sued KPERS for alleged violations of the ADA, ADEA, and FMLA in June of

2018 – claims that are obviously related to her employment with KPERS. (See Doc. 1,

Complaint.) KPERS filed an Answer and Counterclaim, asserting that Plaintiff breached their

written Agreement by filing ADA and FMLA claims – claims she previously released in

exchange for employment as an Investment Strategist.1 (See Doc. 3, Answer and Counterclaim

¶ 144).

III.      QUESTIONS PRESENTED

          1.         Must a compulsory counterclaim contain a statement of the Court’s jurisdiction?

          2.         Does KPERS’s Counterclaim satisfy the notice pleading standard established in

FED. R. CIV. P. 8?

          3.         Can a defendant assert a compulsory breach of contract claim against a party who

has filed claims released in writing?

          4.         Are costs and attorneys’ fees proper remedies for breach of a written release

agreement, since nothing else will make the non-breaching party whole?

IV.       ARGUMENT

          KPERS’s compulsory Counterclaim satisfies the notice pleading standard established in

FED. R. CIV. P. 8, is a proper cause of action, and seeks the only remedies that will make it

whole. Therefore, Plaintiff’s Motion to Dismiss should be denied.

          A.         KPERS Was Not Required to Assert the Basis of This Court’s Jurisdiction
                     Because Its Counterclaim was Compulsory.

          FED. R. CIV. P. 8 provides:

                     (a) Claim for Relief. A pleading that states a claim for relief must contain:
                            (1) a short and plain statement of the grounds for the court's jurisdiction,
                                unless the court already has jurisdiction and the claim needs no new
                                jurisdictional support;

          1   KPERS has not alleged Plaintiff breached her Agreement by filing claims under the ADEA.


                                                          2
30184709v1
        Case 2:18-cv-02340-CM-KGS Document 11 Filed 10/12/18 Page 3 of 8




                       (2) a short and plain statement of the claim showing that the pleader is
                           entitled to relief; and
                       (3) a demand for the relief sought, which may include relief in the
                           alternative or different types of relief.

(Emphasis added). It is axiomatic that compulsory counterclaims are the type of claims for

which a jurisdictional statement is not needed. See 61A AM JUR 2D PLEADING § 170 (noting “A

separate statement of jurisdiction is not necessary to support a compulsory counterclaim.”). A

counterclaim is compulsory if the claim: “arises out of the transaction or occurrence that is the

subject matter of the opposing party’s claim; and . . . does not require adding another party over

whom the court cannot acquire jurisdiction.” FED. R. CIV. P. 13(a)(1).

        Here, Plaintiff seeks damages, costs and attorneys’ fees from KPERS, alleging

employment-related claims pursuant to the ADA and FMLA – claims that the parties’ written

Agreement specifically releases. (See Doc. 1, Complaint: Counts I, III, and V). Plaintiff even

mentions the Agreement in her Complaint and alleges that KPERS’s conduct relating to the

Agreement constitutes a violation of the ADA and the FMLA. (See Doc. 1, Complaint, ¶¶ 52-53,

79, 123). The Complaint and Counterclaim make clear that Plaintiff’s and KPERS’s claims arise

out of the same transaction and occurrence – Plaintiff’s employment and their June 2017

Agreement. Since the claim does not require adding another party over whom the Court cannot

acquire jurisdiction, KPERS’s Counterclaim is obviously compulsory. See Jensen Int’l, Inc. v.

Kelley, 2003 Kan. App. Unpub. LEXIS 585, at *4-5 (Ct. App. Aug. 15, 2003) (holding

defendant’s counterclaim was compulsory because it arose out of plaintiff’s anticipatory breach

of the contract on which plaintiff was suing).

        Moreover, a “jurisdictional basis need not be pleaded to establish supplemental

jurisdiction over a claim where the court’s jurisdiction over the primary claim has been

established.” 61A AM JUR 2D     PLEADING   § 170; Royal Pac. Ltd. v. Faith Elec. Mfr. Co., No.

                                                 3
30184709v1
         Case 2:18-cv-02340-CM-KGS Document 11 Filed 10/12/18 Page 4 of 8




17cv357 MCA/KBM, 2018 U.S. Dist. LEXIS 113805 (D.N.M. Apr. 20, 2018) (discussing rule in

connection with defendant’s counterclaim against plaintiff). It is of no import that KPERS’s

Counterclaim alleges a state law breach-of-contract claim. “[Parties] do not need to specifically

plead the supplemental jurisdiction statute, nor do they need to specifically identify state law

claims as such if the cause of action obviously exists under state law.” 61A AM JUR 2D PLEADING

§ 170.

         Clearly, KPERS was not required to include a jurisdictional statement in its

Counterclaim. Thus, the absence of such a statement does not justify dismissal.

         B.    KPERS’s Counterclaim Satisfies the Notice Pleading Standard Established
               in FED. R. CIV. P. 8.

         When ruling on a motion to dismiss, this Court must “accept the facts alleged in the

complaint [i.e., counterclaim] as true and view them in the light most favorable to the

[counterclaim] plaintiff [i.e., KPERS].” Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir.

2016). The counterclaim must allege facts that “state a claim to relief that is plausible on its

face;” said claim being facially plausible “when the allegations give rise to a reasonable

inference that the defendant (i.e., Plaintiff in this case) is liable.” Id. This Court must also

“disregard all conclusory statements of law and consider whether the remaining specific factual

allegations . . . plausibly suggest [liability].” Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210,

1214 (10th Cir. 2011).

         KPERS’s Counterclaim contains “a short and plain statement of the claim showing that

[it] is entitled to relief”, in compliance with Fed. R. Civ. P. 8, including all elements of a breach

of contract claim under Kansas law. The elements of a breach of contract claim are: “(1) the

existence of a contract between the parties; (2) sufficient consideration to support the contract;

(3) the [counterclaim] plaintiff’s performance or willingness to perform in compliance with the


                                                 4
30184709v1
        Case 2:18-cv-02340-CM-KGS Document 11 Filed 10/12/18 Page 5 of 8




contract; (4) the [counterclaim] defendant’s breach of the contract; and (5) damages to the

[counterclaim] plaintiff caused by the breach.” Stechschulte v. Jennings, 297 Kan. 2, 23 (2013).

         KPERS alleged that it and Plaintiff entered into a written Agreement on June 16, 2017 –

the first element. (See Doc. 3, Answer and Counterclaim ¶ 142). FED. R. CIV. P. 8 does not

require a party to attach a copy of a written agreement when an action involves a breach of

contract claim; the suggestion that the Counterclaim fails to state a claim because the Agreement

is not attached is absurd. As for the second element, KPERS alleged that consideration for the

Agreement included Plaintiff’s employment “as an Investment Strategist” in exchange her

signing a General Release of all claims, causes of action, costs and attorneys’ fees related to

Plaintiff’s employment from her date of hire. (See Doc. 3, Answer and Counterclaim ¶ 143).

         The third element is inherent under the circumstances, especially since the counterclaim

is compulsory.        Plaintiff’s own Complaint acknowledges that she signed an employment

agreement and continued her employment past June 16, 2017, signifying that Defendant

performed its contractual obligation by continuing to employ Plaintiff in the Investment

Strategist position from June 16, 2017 to August 23, 2017. (Doc. 1, Complaint, ¶¶ 52-53, 69).

See Van Brunt v. Jackson, 212 Kan. 621, 623 (1973) (holding that there was sufficient evidence

of the third element of Plaintiff’s breach of contract claim because “Performance of the contract

by plaintiff was inherent in the sale, and was supported by the admissions of defendants that they

received the property purchased”). Given this admission, it is disingenuous to argue that KPERS

has not “bothered to plead the third element” of its breach of contract claim.2




         2Although KPERS believes the third element is inherent in its allegations, if Plaintiff disagreed, the matter
should have been raised in the Rule 26(f) Conference to avoid wasteful motion practice (Doc. 4, Initial Order
Regarding Planning and Scheduling, at p. 8) and a potential violation of FED. R. CIV. P. 11 (addressing filing
motions that needlessly increase the cost of litigation).


                                                          5
30184709v1
        Case 2:18-cv-02340-CM-KGS Document 11 Filed 10/12/18 Page 6 of 8




        The fourth element of a breach of contract claim is present in the Counterclaim because

KPERS alleges that Plaintiff breached the Agreement by asserting Counts I, III and V. A

succinct statement of the acts that constitute the breach does not render KPERS’s Counterclaim

insufficient. (See Doc. 3, Answer and Counterclaim ¶ 144). In fact, a “short and plain statement”

is all that is required. FED. R. CIV. P. 8. Finally, KPERS alleged it has been damaged by the

breach, specifically in the form of costs and attorney’s fees it has had and will have to incur to

defend claims released – as a direct result of Plaintiff’s breach – the fifth element. (See Doc. 3,

Answer and Counterclaim ¶ 145).

        KPERS’s allegations state a factual basis for a plausible claim to relief for breach of a

contract. (See Doc. 3, Answer and Counterclaim ¶¶ 142-145). None of KPERS’s allegations

amount to a legal conclusion or a recitation of the elements. Because KPERS has sufficiently

stated a plausible claim to relief under a breach of contract theory, Plaintiff’s Motion to Dismiss

is without merit and should be denied.

        C. Kansas Law Allows a Breach of Contract Claim and Money Damages for Breach
           of a Release or Waiver.

        Plaintiff appears to claim that violation of a release or waiver cannot amount to a breach

of contract because “release and waiver” are affirmative defenses. (See Doc. 7, Memorandum in

Support of Motion to Dismiss § (IV)(b)(2)). Plaintiff further indicates that she is unable to find a

case allowing such a claim and, because of this inability, the claim must fail. (See Doc. 7, Motion

to Dismiss § (IV)(b)(2)).

        Contrary to Plaintiff’s assertion, however, Kansas authority expressly allows a breach of

contract claim for violation of a release and, thus, KPERS’s Counterclaim is proper. Controlling

authority can be found in Winn v. Barton, 1989 Kan. App. Unpub. LEXIS 240, 771 P.2d 949

(Kan. Ct. App. 1989). In Winn, the Kansas Court of Appeals considered an argument like the


                                                 6
30184709v1
        Case 2:18-cv-02340-CM-KGS Document 11 Filed 10/12/18 Page 7 of 8




one advanced by Plaintiff here. The party giving the release argued that “damages are not

appropriate because a release is the giving up of a claim to the person against whom the claim

exists.” Id. At *9. The Kansas Court of Appeals disagreed, holding that the violation of a release

constituted a breach of contract, entitling the non-breaching party to money damages. Id. at *9-

10.   The Court reasoned that the defendant breached the release (i.e., a contract) and, in

accordance with contractual law, the non-breaching party was entitled to be put in the same

position as he would have been in had the contract been performed “so far as possible by a

money award.” Id. at *9-10. Just as in Winn, certain claims in Plaintiff’s lawsuit violate the

Release provision of the Agreement, giving rise to a breach of contract claim for which KPERS

can recover money damages. The “American Rule” and cases that do not involve whether

attorneys’ fees are proper damages for breach of a release are not persuasive authority.3

Accordingly, Plaintiff’s Motion to Dismiss fails.

V.      CONCLUSION

        Because KPERS has adequately pleaded a breach of contract claim in its Counterclaim

and costs and attorneys’ fees are proper remedies for that claim, KPERS respectfully requests

that this Court deny Plaintiff’s Motion to Dismiss and consider any additional relief that the

Court deems just and equitable.




        3 Even if the “American Rule” applied, as noted in the Glannon v. Carpenter case Plaintiff cites, there are

exceptions to it:
        Although there are exceptions to this rule, such as a damage award in a malicious prosecution action which
        may include attorneys’ fees incurred defending the underlying maliciously brought case, even then
        attorneys’ fees incurred in bringing the action for malicious prosecution may not be recovered.
245 B.R. 882, at 894, fn17 (D. Kan. 2000) (emphasis added). The concept of malicious prosecution is eerily similar
to filing a lawsuit to pursue released claims.


                                                        7
30184709v1
        Case 2:18-cv-02340-CM-KGS Document 11 Filed 10/12/18 Page 8 of 8




                                                    Respectfully submitted,

                                                    LATHROP GAGE LLP

                                                     /s/ Tammy M. Somogye
                                                    Thomas V. Murray – KS Bar # 7591
                                                    Tammy M. Somogye – KS Bar #18210
                                                    10851 Mastin Boulevard, Suite 1000
                                                    Overland Park, Kansas 66210
                                                    Telephone: 913-451-5100
                                                    Facsimile: 913-451-0875
                                                    Email: tmurray@lathropgage.com
                                                            tsomogye@lathropgage.com

                                                    ATTORNEYS FOR DEFENDANT KANSAS
                                                    PUBLIC EMPLOYEES RETIREMENT SYSTEM


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was electronically filed with the

Court this 12th day of October, 2018, which will send a notice of electronic filing to the

following:

        Sarah C. Liesen, Esq.
        Alexander Edelman, Esq.
        EDELMAN, LIESEN & MYERS, LLP
        4051 Broadway, Suite 4
        Kansas City, Missouri 64111
        sliesen@elmlawkc.com
        aedelman@elmlawkc.com

        ATTORNEY FOR PLAINTIFF JULIE A. SMITH
                                                    /s/ Tammy M. Somogye
                                                    ATTORNEY FOR DEFENDANT KANSAS PUBLIC
                                                    EMPLOYEES RETIREMENT SYSTEM




                                                8
30184709v1
